DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.212 v15.1.1 (2018-04) in view of 3GPP TS 38.214 v.15.1.0 (2018-03).

Regarding claim 1, over 3GPP TS 38.212 discloses 
A user equipment (UE) (page 7: User equipment) comprising: 
receiving circuitry configured to receive a high layer message comprising a first parameter(s) used for configuring a first allocation table (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]) and a second allocation table (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), each of the first allocation table (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]) and the second allocation table being used for defining a time domain allocation for a physical uplink shared channel (PUSCH) transmission (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 7.3.1.1.2: Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The bitwidth for this field is determined as [log2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), 
the receiving circuitry configured to detect in a UE specific search space, a first downlink control information (DCI) format comprising first information used for indicating ... the first allocation table (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]; page 71 section 7.3.1.1.1: DCI format 0_0 is monitored in common search space) and a second DCI format comprising second information used for indicating ... the second allocation table (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 7.3.1.1.2: Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The bitwidth for this field is determined as [log2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), the first DCI format (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]) or the second DCI format being used for scheduling of the PUSCH (page 71 section 2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), 
transmitting circuitry configured to perform, based on a detection of the first DCI format or the second DCI format, the PUSCH transmission based on either of the first allocation table (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]) or the second allocation table (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 7.3.1.1.2: Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The bitwidth for this field is determined as [log2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), 
in a first case where the first DCI format is detected, the first allocation table used for the PUSCH transmission is determined (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]), 
in a second case where the second DCI format is detected, the second allocation table used for the PUSCH transmission is determined (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 7.3.1.1.2: Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The bitwidth for this field is determined as [log2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList), and 
the first DCI format is DCI format 0_0 (pages 69-70 section 7.3.1.1.1: DCI format 0_0 is used for the scheduling of PUSCH in one cell ... Time domain resource assignment – X bits as defined in , and the second DCI format is not the DCI format 0_0 (page 71 section 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell; page 72 section 7.3.1.1.2: Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The bitwidth for this field is determined as [log2 (I)] bits, where I the number of entries in the higher layer parameter pusch-AllocationList).
3GPP TS 38.212 discloses all the subject matter of the claimed invention with the exception of first parameter(s) used for configuring a first allocation table and a second allocation table, each of the first allocation table and the second allocation table being used for defining a time domain allocation for a physical uplink shared channel (PUSCH) transmission . 3GPP TS 38.214 from the same or similar fields of endeavor discloses receiving circuitry configured to receive a radio resource control (RRC) message comprising a first parameter(s) used for configuring a first allocation table and a second allocation table, each of the first allocation table and the second allocation table being used for defining a time domain allocation for a physical uplink shared channel (PUSCH) transmission, ... a first downlink control information (DCI) format comprising first information used for indicating a row index to the first allocation table and a second DCI format comprising second information used for indicating a row index to the second allocation table (page 61 section 6.1.2.1: When the UE is scheduled to transmit a transport block and no CSI report, or the UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of a higher layer configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH transmission; page 62 section 6.1.2.2: The UE may assume that when the scheduling PDCCH is received with DCI format 0_0, then uplink resource allocation type 1 is used; section 6.1.2.3: For Type 1 PUSCH transmissions with a configured grant: ... The row index of an RRC configured table pusch-symbolAllocation is determined by the higher layer parameter timeDomainAllocation, indicating a combination of start symbol and length and PUSCH mapping type; page 65 section 6.1.4.1: For the PUSCH assigned by a DCI format 0_0/0_1 ...). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of 3GPP TS 38.212 by using time domain resource assignment field of the DCI (e.g., DCI 0_0 and DCI 0_1) provides a row index of a higher layer (e.g., RRC) configured table pusch-symbolAllocation respectively of 3GPP TS 38.214. The motivation would have been to facilitate resource allocation in time domain by using Time domain resource assignment field of the DCI provides a row index of a higher layer configured table pusch-symbolAllocation.

Claims 4, 7, and 10 are base station apparatus, UE method, base station method claims corresponding to the claim 1, thus, aforementioned claims are also rejected based on same/similar reasons of the rejection for claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 2019/0253986 having provisional application No. 62/631,332 filed on 2/15/2018) discloses “DCI format 0_0 may comprise one or more fields indicating at least one of the following: ... time domain resource assignment (e.g., X bits the bitwidth may be associated with the row indexes in pusch_allocationList in RRC)” (¶ [0408]) and “the DCI format 0_1 may comprise one or more fields indicating at least one of the following: ... time domain resource assignment (e.g., X bits the bitwidth may be associated with the row indexes in pusch_allocationList in RRC)” (¶ [0409]). However, cited paragraphs has been absent in the provisional application.
Jeon et al. (US 2019/0215781 having provisional application No. 62/616,189 filed on 1/11/2018 and No. 62/615,909 filed on 1/10/2018) discloses “DCI format 0_0 may comprise one or more fields indicating at least one of the following: ... time domain resource assignment (e.g., X bits the bitwidth may be associated with the row indexes in pusch_allocationList in RRC)” (¶ [0147]) and “the DCI format 0_1 may comprise one or more fields indicating at least one of the following: ... time domain resource assignment (e.g., X bits the bitwidth may be associated with the row indexes in pusch_allocationList in RRC)” (¶ [0148]). However, cited paragraphs has been absent in the provisional applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466